Citation Nr: 1431496	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the reduction of the rating for bilateral hearing loss, from 30 percent to 20 percent, effective May 1, 2013, was proper.
 
2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).


REMAND

A longitudinal review of the record revealed that the Veteran initially filed a claim for entitlement to service connection for bilateral hearing loss in November 2000.  In an October 2002 rating decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable rating, effective September 8, 1999.  In an April 2011 rating decision, the RO assigned a 30 percent rating for the service-connected bilateral hearing loss, effective September 11, 2009.  Thereafter, the Veteran filed a claim for an increased rating in June 2011.  In a June 2012 rating decision, the RO continued the previously assigned 30 percent evaluation.  However, in an August 2012 rating decision, the RO proposed to reduce the disability rating for bilateral hearing loss from 30 percent to 20 percent disabling. Thereafter, the RO promulgated this reduction a February 2013 rating decision, effective May 1, 2013.  Thereafter, the Veteran perfected this appeal.

Where a disability evaluation has continued at the same level for less than five years, a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  38 C.F.R. § 3.344(c) (2013).  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  Here, the Board notes that the RO used incomplete and unclarified findings located in private audiology test reports to determine there was an improvement in the Veteran's bilateral hearing loss disability, as well as failed to make the appropriate findings as to whether that improvement constituted an improvement in the Veteran's ability to function in ordinary conditions of life and work.

As an initial matter, evidence of record contains private audiology test results dated in April 2012 from Advanced Audiology Institute and in September 2012 from Audiology Associates of Las Vegas.  While an April 2013 VA Form 21-0820, Report of General Information, indicates that the RO contacted Advanced Audiology Institute and determined that the April 2012 audiology test results contained speech recognition test findings using live voice testing, the April 2012 audiogram also includes a graphical representation of the audiometric evaluation without interpretations of the graph.  It appears that the RO simply interpreted the graphical representation portion of the April 2012 audiometric evaluation itself.  In addition, the September 2012 Report of Audiological Assessment from Audiology Associates of Las Vegas contains speech recognition test findings of unidentified origins.  Based on the foregoing discussion, the RO must seek additional clarification of these private audiology test results.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).

VA's duty to assist also includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  During the May 2014 Board hearing, the Veteran and his representative indicated that the Veteran's bilateral hearing has worsened since his last VA examination in January 2013.  The Veteran and his spouse further discussed the crippling effects his bilateral hearing loss has on his daily life and social functioning, indicating that he experiences extreme frustration in attempting to communicate with others, lives in near total isolation from the outside world due to his bilateral hearing loss, loneliness, depression, loss of independence, and has difficulty in understanding friends, as well as his family members. 

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to fully consider all asserted bilateral hearing loss symptomatology.  An additional VA medical opinion is also warranted in order to have a VA otolaryngologist reconcile the divergent findings of record, as well as determine whether there has been an improvement in the Veteran's bilateral hearing loss disability, to include improvement in the Veteran's ability to function in ordinary conditions of life and work. 

Finally, the evidence reflects that the Veteran has received VA medical treatment for his service-connected bilateral hearing loss from the Las Vegas VA Medical Center.  However, as the evidence of record only included VA treatment records dated up to April 2013, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all audiology treatment records from the Las Vegas VA Medical Center dated from April 2013 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining an appropriate release of information from the Veteran, the RO must contact the Veteran's private treatment providers at Advanced Audiology Institute concerning the April 2012 audiology testing and at Audiology Associates of Las Vegas concerning the September 2012 audiology testing.  Each treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

3.  The Veteran must be afforded an examination and medical opinion with a VA otolaryngologist to determine the severity of his service-connected bilateral hearing loss.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

After reviewing the evidence of record, to include VA examination reports dated in September 2011 and January 2013, VA audiology treatment records dated from 1999 to the present, private audiology test findings dated in April 2012 and September 2012, and with consideration of lay statements and hearing testimony provided by the Veteran and his spouse, the examiner must determine whether there has been an improvement in the Veteran's bilateral hearing loss disability.  If improvement in the Veteran's bilateral hearing loss impairment is found in the audiograms of record, the examiner must then discuss whether the identified improvement constitutes an actual improvement in the Veteran's ability to function in ordinary conditions of life and work.

Additionally, if an improvement of the Veteran's hearing impairment has been shown by the audiograms of record, the examiner must provide any explanation for such improvement.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this Remand.  If any report or opinion is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues of the propriety of the reduction of the 30 percent rating for the service-connected bilateral hearing loss and whether entitlement to a rating in excess of the current evaluation is warranted, on appeal, including all evidence added to the record since September 2013.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

7.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

